Case 1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 1 of 10




               EXHIBIT A
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                      INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                        1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 2 of 10NYSCEF: 02/15/2019
                                                                                            RECEIVED




         SUPREME                     COURT              OF THE                  STATE           OF NEW                YORK
         COUNTY                     OF NEW             YORK


         U.S.         BANK            NATIONAL                    ASSOCIATION,                               as Trustee                           Index        No.
         for      GSAMP               TRUST             2007-HE1,
                                                                                                                                                  SUMMONS                      WITH             NOTICE
                                                            Plaintiff,
                                                                                                                                                  Plaintiff           designates              New          York
                                                            -against-                                                                                                   as the      place           of trial
                                                                                                                                                      County


         GOLDMAN                       SACHS               MORTGAGE                           COMPANY,                   and                      Venue             is proper          in    this     County
         GS MORTGAGE                             SECURITIES                            CORP.,                                                              pursuant           to CPLR               § 503


                                                       Defendants.




         TO THE                   ABOVE-NAMED                            DEFENDANTS:


                           YOU         ARE        HEREBY                    SUMMONED                          and     required          to appear                  in this     action         by      serving             a



         copy         of     your      notice         of    appearance                  upon         the     undersigned              within           twenty          (20)      days         after     the        service


         of    this        summons,             exclusive             of        the     day     of    service,          or within           thirty          (30)      days      after        service         is


         complete                 if this     summons             is not          personally                delivered             to you      within           the     State      of New              York.         In



         case      of       your      failure         to appear             or        answer,        judgment             will      be taken               against       you      by        default        for      the


         relief       demanded                herein.


                            This      Court       has        jurisdiction                 over        this        proceeding            pursuant               to     CPLR         §§        301       and        302


                                                                                                                   ("GSMC"
         because              Goldman            Sachs           Mortgage                 Company                                      or "Sponsor")                    and      GS Mortgage

                                                ("GSMSC"                          "Depositor"
         Securities                Corp.                                   or                                 and,      together           with       GSMC,             "Defendants")                      each          has



         its    principal             place      of        business             and      offices           in New        York,         each          regularly           transacts             business              in


         New          York          that     is continuous                  and         systematic                so as to render                 New         York       its    home,           and        each


         engaged              in     conduct          in     New         York           that     gave        rise     to Plaintiff's               claims.             Additionally,                   the        Trust


         (defined                 below)        was        formed           under              New         York      law,         pursuant            to     a PSA           (defined          below)              out        of


         which             this     action       arises         and        to    which          Defendants                  are    parties           that     contains            a New             York          choice




                                                                                                                  1 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                   INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                     1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 3 of 10NYSCEF: 02/15/2019
                                                                                         RECEIVED




         of    law     provision.               Venue          is proper              in this        County              pursuant         to CPLR               § 503(a)           and     (c)     because


         multiple           parties       reside        in this            County,            and     because              a substantial             part        of the      events         giving          rise     to



         the      claims        occurred             in this     County.



         NOTICE:


                         1.              This        is an action               for     specific            performance                 or,    alternatively,               damages               and     other


         relief      against           Defendants              for     breach            of    contract             in    connection              with         the    securitization               of



         mortgage              loans      (the        "Mortgage                 Loans")             that     closed          on February                 23,     2007       (the      "Closing


         Date")        and       that     is governed                by      that       certain            Pooling          and       Servicing           Agreement                (the         "PSA"),


         dated       as of       February              1, 2007,            by     and        among           GSMSC              as Depositor;                  Avelo        Mortgage               L.L.C.,


         as Servicer;             U.S.         Bank       National               Association,                 as a Custodian;                    Deutsche              Bank        National             Trust



         Company,               as a Custodian;                  Wells              Fargo       Bank,          National             Association,                 as Master            Servicer            and



         Securities             Administrator;                 and         LaSalle            Bank          National            Association                as trustee.             U.S.         Bank


                                                       ("Plaintiff,"                              Bank"
         National             Association                                             "U.S.                        or "Trustee")                was       subsequently                   appointed              as



         successor-Trustee                       and     currently               serves        as the         Trustee            of the        Trust.          The      PSA        attaches            Exhibit


         A     through          Exhibit          EE,     and         the     PSA         and        those         Exhibits          reference             various          integrated



         agreements               (collectively,               the         "Trust        Agreements").                         Capitalized               terms       used       and       not     defined


         herein        shall      have         the     meanings                 ascribed            to such          terms        in the       Trust        Agreements.



                         2.              GSMC,            as Sponsor,                   purchased                 or otherwise                acquired           certain        Mortgage                Loans



         from        various           loan     originators                and        loan     sellers         pursuant             to various             agreements,                including             but



         not      limited        to Purchase               Agreements                    (which             are     attached           as Exhibit              Y     through        and         including


         Exhibit           BB     to the        PSA       and        as that          term        is defined              by    the     PSA)        and         certain        agreements


                                                                                                                                                            "RWA"
         referenced              in the        Representations                        and     Warranties                  Agreement               (the                         attached           as



         Exhibit            S to the          PSA).




                                                                                                                     2


                                                                                                              2 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                    INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                   1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 4 of 10NYSCEF: 02/15/2019
                                                                                       RECEIVED




                      3.              The        Sponsor             conveyed              the     Mortgage                 Loans          to    GSMSC,                 the      Depositor,


         pursuant          to various            integrated               agreements,                  including            but      not        limited           to a Bill         of     Sale     and


         Assignment               Agreements.


                      4.              The       Depositor                 conveyed            to the        Trust          Fund,          among              other      things,          the      Mortgage



         Loans,       and      the     Trust          Fund         constitutes             the     corpus            of    the    Trust          established                by     the     PSA.


                      5.              Approximately                        3,625        Mortgage               Loans             were      securitized                 into      the     Trust,      with         an


         aggregate          principal            balance             of    approximately                    $667,720,183.


                      6.              The       Depositor                 also       conveyed            to the           Trustee          for        the    benefit          of the


         Certificateholders                    all     the      right,      title,     and       interest        of       the     Depositor                 (GSMSC)                in    and      to the


         Trust      Fund.


                      7.              In      addition            to containing                  the    Mortgage                 Loans,          the        Trust       Fund        also       includes,



         among        other        things,           the     Trust's         rights        under         the     RWA              and      the        Assignment                 Agreements.                 The


         RWA         and     Assignment                    Agreements                 contain           numerous                 representations                      and     warranties



         regarding          the      credit          quality,           supporting           documentation                        for      and        other         characteristics                of the


         Mortgage           Loans,            including             those        referenced               and      integrated               from            the     Trust        Agreements                (the


         "Mortgage             Warranties").


                      8.              As       set     forth       in     the    PSA,        the       Trustee            accepted              the     Trust         Fund        on behalf           of the



         Trust      and     assumed             (solely           in its        capacity          as Trustee)               the      obligations                  of the         Depositor           under



         the     RWA        and      the      Assignment                   Agreements                  from        and       after      the          Closing           Date       and      solely     insofar


         as they      relate         to the          Mortgage              Loans.          The         Depositor's                rights         and        benefits          pursuant            to the


         RWA         and     the     Assignment                    Agreements                inured            to the       benefit             of    the      Trust        or to the          Trustee        on


         behalf      of the        Trust.




                                                                                                                 3


                                                                                                            3 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                              INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                      1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 5 of 10NYSCEF: 02/15/2019
                                                                                          RECEIVED




                         9.              Upon          conveyance                     of the          Mortgage                Loans       to the           Trust,           the     Depositor                 assigned


         to the      Trustee             certain         of     its    rights         with          respect           to the      Mortgage                 Loans,            including                its    right      to


         enforce         the     Mortgage                Warranties.                    The         Trustee            was       authorized                in    certain            circumstances                      to


         enforce         those          rights       for       the         benefit      of     the      Trust          and      the     holders             of the          Certificates                issued         by


         the    Trust.


                         10.              Pursuant              to the          PSA,         the      Trustee           is authorized                 in     certain           circumstances                         to act


         under       the       RWA          and       the       Assignment                    Agreements                     upon       the    discovery                  of      a breach             of     a


         representation                  or warranty                   to enforce              the      rights         of the         Trust.         GSMSC,                    as Depositor,


         obligated             itself       to     use        reasonable                    efforts         to      assist       the     Trustee                in     enforcing                the


         obligations              of      its     affiliate,                GSMC,             as Sponsor.


                         11.              Pursuant              to the          RWA,            GSMC              made          various         Mortgage                    Warranties                 in


         connection              with       the      sale        of        Mortgage                Loans         by    GSMC             to the        Depositor                   regarding                 the


         Mortgage              Loans            referenced                  in the     RWA              that      it had        acquired             from            various            loan      sellers         and


         originators.              Certain            of the           Mortgage                Warranties                include,             but     are       not      limited           to,


         representations                   and      warranties                  such         as: the         Mortgage                 Loans         complied                 with        specified



         underwriting                   standards              or policies;                 that      no    fraud,           error,      omission,                   misrepresentation,


         negligence,              or similar               occurrence                  with         respect           to a Mortgage                   Loan            has      taken           place         on the         part


         of    any    Person;             and      the        information                   with       respect          to each          Mortgage                    Loan         on     the     Mortgage


         Loan        Schedule              is true         and        correct          in     all     material          respects.


                         12.              GSMC              agreed             in the        RWA            that,      in the          event        that        a Mortgage                 Loan             breached



         any     Mortgage                Warranties                   in     a way       that         materially              and      adversely                affects           the     value         of the



         Mortgage              Loan,        it would              cure          the    breach              or repurchase                 the    breaching                   Mortgage                  Loan        within


         60    days        of the        earlier         of     discovering                   or receiving                  notice        of the           breach.




                                                                                                                        4


                                                                                                                  4 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                            INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                      1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 6 of 10NYSCEF: 02/15/2019
                                                                                          RECEIVED




                       13.                Pursuant              to the             Assignment                Agreements,                     GSMC             as Assignor               conveyed                 to the


         Depositor            all    of the          right,          title         and      interest        of the           Assignor              (GSMC)              as purchaser,                in,     to    and


         under       (a)     certain            Mortgage                Loans             identified              in those           Assignment                 Agreements                    (including               in


                                                                                                            Agreements'
         the     Exhibits           thereto)            and       (b)        the        Purchase                                           between            the      Assignor               (GSMC)              as


                                                                                                                                       Companies,2
         purchaser            (in        such       capacity,                the     "Purchaser"),                    and      the                                   as seller.


                       14.                In     connection                   with         GSMC's                conveyance                 of the        Mortgage               Loans          to GSMSC                     in



         the     Assignment                 Agreements,                       GSMC                made         various          Mortgage               Warranties                with         respect        to each


         Mortgage             Loan          for      the      benefit              of the         Assignee             (GSMSC)                 and      the     Trust.           And,         GSMC               agreed



         that,     within           60    days        of    the       earlier            of      either      discovery               by     or notice           to GSMC,                 of    any        breach            of



         any       of the     Mortgage                  Warranties                      that      materially            and      adversely              affects          the     value         of    any


         Mortgage             Loan          or the         interest                of the         Assignee            or the         Trust         therein,          GSMC             shall      cure,


         purchase           or cause              the      purchase                 of the         applicable               Mortgage               Loan        at the        Repurchase                   Price        set


         forth      in the      Pooling              Agreement.


                       15.                The       Assignment                       Agreements                     inured       to the        benefit          of     (i)     the    successors                 and


         assigns       of the            parties        thereto               and        (ii)     the     Trust       or to the            Trustee           on behalf               of the      Trust.


                       16.                Additionally,                      in the             Purchase            Agreements                referenced                in the        Assignment



         Agreements,                 the        Sellers         of      the        Mortgage               Loans         made          numerous                Mortgage                Warranties



         regarding           the         Mortgage               Loans              to    GSMC             that       inured          to the        benefit        of     GSMSC                and    then



         subsequently                    were       assigned                 to the         Trust         or Trustee            on        behalf       of the          Trust         pursuant         to the


         Assignment                 Agreements.                       The          rights         to obtain            remedies              for    breaches             of the         Mortgage



             The     Purchase              Agreements                        reference              the    Aames              Purchase             Agreement,                  the     NovaStar              Purchase

         Agreement,                 the     First       Horizon                Purchase                 Agreement               or the         Decision              One        Purchase             Agreement,                   as

         applicable.

         2
             The     Companies                    reference              each            Company               in    each       Assignment                    Agreement,                including                Aames
         Capital       Corporation,                     First         Horizon                   Home        Loan        Corporation,                  NovaStar               Mortgage               Inc.,        Decision

         One       Mortgage               Company,                   LLC            as specified                 in the       Assignment                  Agreements                   and      as applicable.




                                                                                                                         5


                                                                                                                     5 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                              INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                     1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 7 of 10NYSCEF: 02/15/2019
                                                                                         RECEIVED




         Warranties              likewise              were         assigned                 to the         Trust       or Trustee                   on behalf                of the       Trust      pursuant            to


         the    Assignment                 Agreements.


                        17.              By the          time          of origination                       or thereafter,                 Defendants                     discovered               Mortgage


         Loans       breaching                 Mortgage                Warranties,                       where        such             breaches          materially                  and     adversely


         affected         and         affect      the        value         of        such      Mortgage                 Loans             or the        interests               of the      Trust's


         Certificateholders                      in    such          Mortgage                  Loans              ("Defective               Loans").                    In breach           of their



         obligations,             Defendants                   failed           to notify                the      Trustee              of those         Defective                 Loans.


                        18.              For      example,                 an investigation                          into        the     Mortgage                 Loans           conducted             by      a


         certificateholder                     revealed             that        at least            617        Mortgage                 Loans          do      not       comply            with      one     or more


         of    the   Mortgage                  Warranties               and           that     the        breaches               of the      Mortgage                    Warranties                materially            and



         adversely            affected            and        affect        the        value          of the          Mortgage               Loans              (the       "Certificateholder's


         Notice").


                        19.              Upon          receiving                 the        Certificateholder's                           Notice            of    those          breaching            Mortgage



         Loans,        the       Trustee              sent      the        Certificateholder's                                  Notice          to     Defendants                    (among            other



         parties)         on     December                     21,      2018,            and         demanded                    that     Defendants                     either       cure     the     breaches            or


         repurchase              the     Defective               Loans               pursuant               to their            obligations.                  Defendants                    have      not


         responded               to     the      Trustee's                 demand,                  GSMC               has        not      cured            any         of     the    identified             breaches,


         GSMC             has     not         repurchased                   any          of        the     Defective                   Loans,          and        the         Depositor             has      not


         assisted         the         Trustee           in     enforcing                    the      obligations                   of     GSMC.


                        20.              The          existence                 of     the        breaches             identified                 in     the       Certificateholder's                          Notice


         and      other         breaches               is reinforced                     by         GSMC's                  admission                  that       its        diligence            vendors           found


         severe         underwriting                    and         compliance                           issues       in     23        percent           of      the         loans       it reviewed                during


         the    2005          - 2007           time          period.             As          the     U.S.          Department                     of     Justice                                   found        -   and
                                                                                                                                                                              ("DOJ")




                                                                                                                            6


                                                                                                                     6 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                                      INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                          1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 8 of 10NYSCEF: 02/15/2019
                                                                                              RECEIVED




         GSMC            acknowledged                             -     despite                              significant                 problems                     in    the       due         diligence
                                                                                         finding


         samples             it reviewed,                    GSMC                "did       not        increase             the        size        of      the       sample               or     review             the


         unsampled                  portions                of    the      pools           to    identify            and        eliminate                   any        additional                  loans            with


         credit        exceptions.                      GSMC               failed          to     do    this       even         when               the      samples                 included               significant


                                                                                  exceptions."                                                                                                                        6.3
         numbers              of     loans           with         credit                                           DOJ            Statement                    of     Facts          ("SUF"),                  p.                In


         other        words,             GSMC               sampled               the       loan        pools         it was            securitizing,                        learned              that      the       loan


         pools        were          rife         with       Defective                Loans,             and        then        left      unsampled                         Defective                Loans             in        the


         loan        pools         that        were         securitized                  (including                the        loans           in    the        Trust).


                        21.                Defendants                     were          also       obligated,                 among                other            things,          to        ensure          that        there


         were         neither            missing,                nor      defective,               Mortgage                   Loan            Documents                       associated                  with         the


         Mortgage               Loans.                  Defendants                   have         not     complied                    with         their         obligations,                     as many                  of    the


         Mortgage               Loans               conveyed                to    the       Trust        were          missing                 certain               Mortgage                   Loan           Documents


         and/or         had         certain             defective                Mortgage                Loan         Documents.


                        22.                   The       Trust           owned           approximately                         3,625           loans              as of        the      Closing                 Date         on



         February             23,       2007.            The          Certificateholder's                          investigations                          into        the        Mortgage                  Loans               to


         date        indicate             that       a significant                   percentage                 of     the        Mortgage                     Loans           reviewed                   did        not



         comply           with           the        applicable               Mortgage                   Warranties.


                        23.                   Additional                investigation,                  including               analysis                of missing                  or defective                    documents


         in    the    Mortgage                   Loan        files        and     re-underwriting                        of     the      Mortgage                    Loan           files       themselves,                     will


         reveal        substantial                  additional              evidence               of breaches                 throughout                      each         of the          Trust's            Mortgage


         Loans.          And            the      Trustee              specifically               reserves          the        right      based             upon            further             investigations                    to



         3
              The     SUF          is available                  at: https://www.justice.gov/opa/file/839901/download.                                                                                   The        Goldman
         Sachs         Group,             Inc.      agreed             to the        SUF         on behalf            of       itself         and        its     subsidiaries                    and      affiliates,

         including              GSMC,               as part            of its     settlement                with      the         DOJ         of        claims             concerning               its     marketing                  and

         structuring               of      RMBS,             including               the        securities           that       underlie                 the     Trust.




                                                                                                                          7


                                                                                                                   7 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                                    INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                     1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 9 of 10NYSCEF: 02/15/2019
                                                                                         RECEIVED




         identify          additional           Mortgage                    Loans         that     breach            the      Mortgage                      Warranties                 for     which            claims


         will    be made.               Each         of    the        617     Mortgage                 Loans            identified               to Defendants                       in the


         Certificateholder's                    Notice                breaches            at least         one       of      GSMC                and/or            First        Horizon's                 Mortgage


         Warranties             and      those            breaches            materially               and         adversely                  affected             and      affect           the    value           of the


         Mortgage             Loans.


                       24.              Upon           information                    and        belief,           the       breaches                  of       Mortgage                Warranties                    and


         document              defects          are         likely          pervasive                 throughout                   the        Mortgage                   Loans            securitized                   in       the


         Trust       and      are     the      result            of    gross         negligence                    on       the        part      of       the      Defendants.                      As         such,


         there       are     additional               Mortgage                 Loans             in    the     Trust,              beyond               those            already             specifically


         identified,           that       do     not        comply             with         the        Mortgage                   Warranties.


                                        Defendants'
                       25.                                              breaches                 and       their         failures              to      notify         the        Trustee                 of    those


         breaches            have        had         a material                and        adverse             effect              on     the        Mortgage                    Loans,             the        Trust          and


         its    Certificateholders.                         Accordingly,                     Plaintiff               seeks              enforcement                        of    the         PSA          and         related


         Trust       Agreements                  compelling                      Defendants                    to       specifically                      perform               their         contractual


         obligation            to     repurchase                      Mortgage              Loans,             or       otherwise                    compensate                   the        Trust,            with


         respect       to     all     Defective                Loans.            Plaintiff              has         performed                    its      obligations                   under            the     relevant


         contracts.


                       26.              Plaintiff's               causes            of    action           arising            from             the      foregoing                 include                breach             of



         contract,           declaratory                  judgment               and        gross          negligence.                        The         relief         Plaintiff             seeks            includes,


         but     is not       limited          to:


                                                                                                       Defendants'
                                 •       Specific              performance                       of                                       contractual                      obligations                   to     repurchase
                                         all    defective                   Mortgage                  Loans          at the            Repurchase                     Price;


                                •        In    the         alternative,                  damages              in     an      amount                  no      less        than        $500,000                  to      be
                                         determined                     at trial;




                                                                                                                        8


                                                                                                               8 of 9
FILED: NEW YORK COUNTY CLERK 02/15/2019 04:08 PM                                                                                                                                                    INDEX NO. 650992/2019
NYSCEF DOC. NO. 1Case                 1:19-cv-02305-AJN Document 1-1 Filed 03/14/19 Page 10 of 10
                                                                                      RECEIVED  NYSCEF: 02/15/2019




                               •      An       award           of    pre-judgment                       interest            and     post-judgment                       interest               at the         rates
                                      prescribed               by         law;


                               •      Reimbursement                           of    the      Trustee's               costs         and        expenses,                                         reasonable
                                                                                                                                                                     including
                                      attorneys'
                                                               fees        and       expert            fees;        and


                               •      All      other       relief           at law          or    in     equity,                                    but     not     limited               to    punitive
                                                                                                                            including
                                      damages             if    and          to    the     extent          supported                by     the       evidence,             to       which              the

                                      Trustee,            on        behalf          of     the    Trust,            may       be      entitled.


                     YOU           ARE         HEREBY                     NOTIFIED                     that,    on        your        failure         to     appear            or    answer,             a


         default     judgment               will   be     entered                against         you      (i)   declaring              that     you         have      materially                 breached             the


         PSA       and     related         Trust       documents;                   (ii)    in    an amount                 to be determined                        at trial;         and        (iii)       to


                                                                                                                             attorneys'
         include         the   Trustee's           costs            and      expenses,                 including                                      fees        and      expert              fees.


         Dated:      New           York,       New        York

                     February               15,    2019


                                                                                                                      MCKOOL                     SMITH,             P.C.




                                                                                                                      By                                                   .

                                                                                                                                    Christop                er                      son
                                                                                                                                    Gayle           R.      Klein

                                                                                                                                    Zachary               W.      Mazin
                                                                                                                                                                 47"'
                                                                                                                      One         Bryant            Park,              Floor
                                                                                                                      New          York,            NY      10036
                                                                                                                      cpjohnson@mckoolsmith.com
                                                                                                                      gklein@mckoolsmith.com
                                                                                                                      zmazin@mckoolsmith.com

                                                                                                                      (t)     (212)        402-9400

                                                                                                                      (f)     (212)        402-9444


                                                                                                                      Attorneys               for     Plaintiff




                                                                                                                9


                                                                                                          9 of 9
